—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rienzi, J.), rendered September 11, 1996, convicting him of reckless endangerment in the first degree and criminal possession of stolen property in the third degree, upon his plea of guilty, and imposing sentence.
*338Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). In addition, we have reviewed the contention raised in the defendant’s pro se brief and find it to be frivolous. S. Miller, J. P., Thompson, Krausman, Florio and Schmidt, JJ., concur.